UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-7382



JOSEPH SANKO, JR.,

                Plaintiff - Appellant,

          v.


ROBERT F. MCDONNELL, Virginia Attorney General; GARY L. BASS,
Chief of Operations; A. DAVID ROBINSON, Regional Director;
EDWARD E. WRIGHT, Warden; B. BULLOCK, Classification Supervisor;
M. BLAND, Job Coordinator,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, Senior
District Judge. (1:07-cv-00691-TSE)


Submitted:   June 26, 2008                 Decided:   June 30, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Joseph Sanko, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph Sanko, Jr., appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).          We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Sanko v. McDonnell, No. 1:07-cv-00691-TSE

(E.D. Va. Aug. 1, 2007).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and     argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                     - 2 -